DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 102019135473.0, filed on 20 December 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Dec. 8, 2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6, 12 and 15 are objected to because of the following informalities:  The claims should indicate a unit of measure such as decibels (dB) regarding zero power because zero watts would indicate a transmitter that is off and not transmitting.  Appropriate correction is required.  Dependent claims 7-11 and 13-14 and 16-20 are objected to for being dependent on an objected claim.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: unit in claims 15 – 20.  
A unit is a generic nonce term.  Processing is a modifier that denotes function rather than structure.  Functional language “generate … meta data …”, “determine a starting frequency for the chirps …”, “detect …” describes function rather than provide for structure.  
Regarding the first processing unit, the instant invention is directed to using a threshold to determine impaired signals.  See Spec. Para. 43. 
Regarding the second processing unit, the instant invention is directed to frequency hopping.  See Spec. Para. 41.  Frequency hopping as describe by Spec. at Para. 41 is simply the result of changing the start frequency.    
Regarding the third processing unit, signal detection is known is the art by using signal-to-noise thresholding.  The instant invention is directed to using a threshold to determine impaired signals.  See Spec. Para. 43.  The type of interference is other radar signals.  See Spec. Para. 5.  The scanning radar is lower power that is used to detect interference suggesting a lower threshold.  See Spec. Para. 42 and 47.  As such, it would appear there are at least two different thresholds being used wherein the threshold for object detection is higher than the one to detect interference because a passive chirp with low to no power is used to detect interference.  Doppler filtering is also used to distinguish moving targets from stationary targets such as clutter. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ginsburg (US 2016/0291130). 
As to claim 1, Ginsburg discloses a method comprising: 
receiving an RF radar signal (Fig. 4 items 402);
down-converting the received RF radar signal into a base band using a frequency-modulated local oscillator signal (Fig. 4 items 410, 412 and 430 see also Figs. 6 – 9)
including a scanning chirp having a higher bandwidth than a regular chirp bandwidth (Figs. 8 – 9, Para. 54 – 56 “monitored which is the full bandwidth …”); 
generating a digital base band signal based on the down-converted RF radar signal (Fig. 4 items 418, 420; Fig. 10 item 1002),
the digital base band signal including a sequence of samples associated with the scanning chirp (Para. 58 “a digital IF signal is received 1000 from the receiver (receive channel) in the radar system 300 that is being monitored to detect interference.”); 
identifying, in the sequence of samples, impaired samples, which are affected by interference (Para. 58 “The interference monitoring component 512 monitors 1002 one or more sub-bands (depending on the method embodiment) in the digital IF signal for interference.”); and 
selecting, based on positions of the impaired samples within the sequence of samples, a sub-band, which has the regular chirp bandwidth, for transmitting chirps of a chirp frame used for one measurement data acquisition (Para. 57 “The processing unit 306 may then program the radar SOC to use an identified interference free frequency range for transmission of subsequent chirps in the frame and/or for transmission of the next frame of chirps”).  
As to claim 2, Ginsburg discloses the method of claim 1, wherein identifying affected samples comprises: checking, sample by sample, the sequence of samples to identify the samples that represent an RF radar signal power above a threshold as impaired samples (Para. 76 “” see also Para. 76 “The thresholds for detecting the presence of interference … for each sub-band …”  Note that interference detection is done digitally and thus considered sample by sample.  See also Para. 41, 44 and 49).  
As to claim 3, Ginsburg discloses the method of claim 1, wherein the positions of the impaired samples correspond to frequency values within a radar bandwidth, and wherein the sub-band is selected such that it includes no or as few as possible frequency values corresponding to positions of impaired samples (Paras. 55 – 57 “interference free frequency range”).  
As to claim 4, Ginsburg discloses the method claim 1, wherein no or only a negligibly small RF power is transmitted while down-converting the received RF radar signal into a base band using the frequency-modulated local oscillator signal including the scanning chirp (Fig. 9 “OFF” for TX and “SCAN” for RX wherein the receive channel would include mixing as shown in figure 4.  Note that radio waves travel at the speed of light, in other words very fast.).  
As to claim 5, Ginsburg discloses the method of claim 1, further comprising: frequency-modulating the local oscillator signal such that the local oscillator includes a sequence of chirps in the selected sub-band (Figs. 8 – 9); 
transmit an RF signal that is generated based on the local oscillator signal and includes the sequence of chirps in the selected sub-band (Id. “On”); 
down-converting the received RF radar signal into the base band using the frequency-modulated local oscillator signal that includes the sequence of chirps in the selected sub-band and generating the digital base band signal (Fig. 4 mixers 410 and 412 and 430); and 
detecting one or more radar targets based on the digital base band signal (Para. 46 “target range”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 – 8, 10, 12 – 15 and 20 are rejected under 35 U.S.C. 103 as being obvious over Ginsburg in view of Shirakawa (US 2014/0145872).
As to claim 6, Ginsburg teaches the method comprising: 3PATENT Docket No. 0096-0248 
generating a frequency-modulated local oscillator signal including a frame partitioned into N chirp positions, N being a predefined integer number; wherein the frame includes at least one scanning chirp at one or more chirp positions and regular chirps at the remaining chirp positions, the regular chirps having a chirp bandwidth and a start frequency and the at least one scanning chirp having a scanning bandwidth higher than the chirp bandwidth (Figs. 8 – 9); 
transmitting an RF signal representing the frame (Paras. 54 and 56), 
wherein a transmitter power is zero or reduced below a regular chirp power while transmitting the at least one scanning chirp (Paras. 54 and 56); 
receiving an RF radar signal corresponding to the frame, down-converting the received RF radar signal into a base band using the local oscillator signal, and generating a digital signal based on the down-converted signal (Fig. 4 items 410 and 412 and 430); 
detecting first samples, which are affected by interference, in a portion of the digital signal that corresponds to the scanning chirp, and updating the start frequency for the regular chirps following the scanning chirp based on the detected first samples (Para. 54 “During the scan, the LO frequency is varied and interference impact indicators are generated by the interference monitoring component 512 from the signal received in the monitored receive channel 402. In this method, one sub-band of the IF signal is monitored which is the full bandwidth of the radar system 300.”  See also Para. 55 “The processing unit 306 may then program the radar SOC to use an identified interference free frequency range for transmission of the subsequent frame of chirps.”); and 
detecting one or more radar targets based on the digital signal (Para. 46 “target range”), 
wherein the portion of the digital signal not corresponding to the regular chirps is replaced by default samples (Para. 50 “the processing unit 306 may zero out all samples for the previous chirps from all receive channels 402 and/or the next chirps.”  Note that the “previous chirps” would include the scan.).  
The difference between Ginsburg and the claimed invention is that Ginsburg teaches that the transmitter is off while scanning for interference whereas the claimed invention is claiming that the scan chirp is transmitted at a low or zero decibel power.  Note that Ginsburg is unable to detect other vehicles when the transmitter is off.
In the same field of endeavor, Shirakawa teaches “when it is difficult to identify the interference signal, the transmission power of the probe signal is virtually decreased to zero on purpose.”
In view of the teachings of Shirakawa, it would have been obvious to a person having ordinary skill in the art at the time of filing to transmit at low power, e.g. 0 dB, instead of not transmitting at all so that radar of Ginsburg is able to detect both weak interference and nearby vehicles thus increasing the detection coverage time of the radar.  
As to claim 7, Ginsburg in view Shirakawa teaches the method of claim 6, wherein the frame includes a regular chirp at a first chirp position (Ginsburg: Fig. 9 shows the smaller (regular) chirp first).  
As to claim 8, Ginsburg in view Shirakawa teaches the method of claim (Ginsburg: Para. 51 “this active frequency range can be anywhere from 100 Mhz to 4 GHz depending on the chirp configuration.”  See also Para. 54 “In this method, a scan of the full frequency range, e.g., 4 GHz, is performed.”  Thus, the scanning range could be at least twice the range of a regular chirp or more.).  
As to claim 10, Ginsburg in view Shirakawa teaches the method of claim 6, wherein the portion of the digital signal that does not correspond to the regular chirps is replaced by zero padding (Ginsburg: Para. 50 “the processing unit 306 may zero out all samples for the previous chirps from all receive channels 402 and/or the next chirps.”  Note that the “previous chirps” would include the scan chirp.).  
As to claim 12, Ginsburg teaches a method comprising: 
generating a frequency-modulated local oscillator signal including a plurality of frames of chirps and one or more scanning chirps between the frames used for measurement data acquisitions (Fig. 4 item 430 and Figs. 8 – 9); 
generating an RF signal, wherein a transmitter power of the RF signal is reduced or zero while generating the at least one or more scanning chirps (Figs. 8 – 9 Tx “Off”); 5PATENT Docket No. 0096-0248 
receiving an RF radar signal, down-converting the received RF radar signal into a base band using the local oscillator signal (Fig. 4 item 410) and generating a digital signal based on the down-converted signal the digital signal being composed of a plurality of sequences (Fig. 4 item 418 and 420), 
wherein each sequence corresponds either to a chirp of a specific frame or to a scanning chirp (Figs. 8 – 9  Para. 31 “sequence of chirps”); 
repeatedly generating, for each sequence, metadata indicating whether the respective sequence is impaired by interference (Para. 56 “the interference monitoring may be performed, for example, after each chirp, between subsets of chirps, or after chirps with a sufficient bandwidth down ramp. In this method, a scan of the full frequency range, e.g., 4 GHz, is performed. During the scan, the LO frequency is varied and interference impact indicators are generated by the interference monitoring component 512 from the signal received in the monitored receive channel 402.”); and 
repeatedly determining a starting frequency for the chirps of the frames based on the metadata (Para. 31 “The chirp parameters are defined by the radar system architecture and may include, for example, a transmitter enable parameter for indicating which transmitters to enable, a chirp frequency start value, a chirp frequency slope, an analog-to-digital (ADC) sampling time, a ramp end time, a transmitter start time, etc.”  see also Para. 57 “The processing unit 306 may then program the radar SOC to use an identified interference free frequency range for transmission of subsequent chirps in the frame and/or for transmission of the next frame of chirps.”).  
The difference between Ginsburg and the claimed invention is that Ginsburg teaches that the transmitter is off while scanning for interference whereas the claimed invention is claiming that the scan chirp is transmitted at a low or zero decibel power.  Note that Ginsburg is unable to detect other vehicles when the transmitter is off.
In the same field of endeavor, Shirakawa teaches “when it is difficult to identify the interference signal, the transmission power of the probe signal is virtually decreased to zero on purpose.”
In view of the teachings of Shirakawa, it would have been obvious to a person having ordinary skill in the art at the time of filing to transmit at low power, e.g. 0 dB, instead of not transmitting at all so that radar of Ginsburg is able to detect both weak interference and nearby vehicles thus increasing the detection coverage time of the radar.  
As to claim 13, Ginsburg in view of Shirakawa teaches the method of claim 12, wherein the metadata indicates, for each chirp, which at least one portion of a frequency band of the respective chirp is impaired by interference (Ginsburg at Para. 57 suggests that processor’s 306 use of impact indicators is for determining which frequencies require mitigation or what frequencies will and will not be used thus suggesting a portion of a frequency band of any band including that of a respective chirp.  Note that a processor is analyzing digital samples that just so happen to be in the form of a chirp.  See also Para. 44.).  
As to claim 14, Ginsburg in view of Shirakawa teaches the method of claim 12, wherein the metadata is indicative of sample positions, within each sequence, of samples impaired by interference (Ginsburg: Para. 28 “The DFE 422 further includes functionality to perform interference monitoring on the digital IF signal from one of the receive channels 402.”  Digital signals are indicated by their position.  See also Para. 44.).  
As to claim 15, Ginsburg teaches a radar system comprising: 
a local oscillator configured to generate a frequency-modulated local oscillator signal including a plurality of frames of chirps and one or more scanning chirps (Fig. 4 at least item 430 and Figs. 8 – 9); 6PATENT Docket No. 0096-0248 
at least one transmission channel, configured to generate an RF signal based on the local oscillator signal (Fig. 4 items 404), 
wherein a transmitter power of the RF signal is zero or reduced below a normal chirp power while generating the at least one scanning chirp (Figs. 8 – 9 “Off”); 
at least one reception channel configured to receive an RF radar signal (Fig. 4 items 402), 
down-convert the received RF radar signal into a base band using the local oscillator signal (mixers 410 and 412), and 
generate a digital signal based on the down-converted signal, the digital signal being composed of a plurality of sequences, wherein each sequence corresponds either to a chirp of a specific frame or to a scanning chirp (Figs. 8 – 9); 
a first processing unit configured to repeatedly generate, for each sequence, metadata indicating whether the respective sequence is impaired by interference (Para. 44 “The processing unit 306 can use the impact indicators for a sub-band k to determine information such as the frequency of any interference and the time of the interference. For example, assume that interference is present between custom-character.sub.k[n1, n2], where the sampling rate of the impact indicators is 1 μs.”  See also Para. 45 see also Para. 29 “The serial peripheral interface (SPI) 426 provides an interface for communication with the processing unit 306. For example, the processing unit 306 may use the SPI 426 to send control information, e.g., timing and frequencies of chirps, output power level, triggering of monitoring functions, etc., to the control module 428.”  See also Fig. 4 item 428); 
and a second processing unit configured to repeatedly determine a starting frequency for the chirps of the frames based on the metadata (Para. 31 “The chirp parameters are defined by the radar system architecture and may include, for example, a transmitter enable parameter for indicating which transmitters to enable, a chirp frequency start value, a chirp frequency slope, an analog-to-digital (ADC) sampling time, a ramp end time, a transmitter start time, etc.”  see also Para. 57 “The processing unit 306 may then program the radar SOC to use an identified interference free frequency range for transmission of subsequent chirps in the frame and/or for transmission of the next frame of chirps.”  See also Fig. 4 item 432).  
The difference between Ginsburg and the claimed invention is that Ginsburg teaches that the transmitter is off while scanning for interference whereas the claimed invention is claiming that the scan chirp is transmitted at a low or zero decibel power.  Note that Ginsburg is unable to detect other vehicles when the transmitter is off.
In the same field of endeavor, Shirakawa teaches “when it is difficult to identify the interference signal, the transmission power of the probe signal is virtually decreased to zero on purpose.”
In view of the teachings of Shirakawa, it would have been obvious to a person having ordinary skill in the art at the time of filing to transmit at low power, e.g. 0 dB, instead of not transmitting at all so that radar of Ginsburg is able to detect both weak interference and nearby vehicles thus increasing the detection coverage time of the radar.  
As to claim 20, Ginsburg in view of Shirakawa and Gulden teaches the radar system of  claim 15, further comprising: a third processing unit configured to detect one or more radar targets based on the digital signal, the third processing unit is operating independently from the second processing unit, the second processing unit being configured to operate independently of and concurrently with the third processing unit (Ginsburg: Fig. 3 items 302 and 306 wherein Fig. 4 shows item 302 comprising items 432, 428 and 426.  Para. 46 “target range” implies target detection as well as the acronym for which radar stands for – radio detection and ranging.  See also Paras. 30 – 31 regarding of the cooperative operation between items 428 and 432.).
Claims 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg in view of Shirakawa in further view of Gulden (US 2004/0100626).
As to claim 16, Ginsburg in view of Shirakawa teaches the radar system of claim 15, further comprising: a ramp generator coupled to the local oscillator and configured to control the local oscillator in accordance with one or more ramp parameters including the starting frequency to cause the local oscillator to generate the frequency-modulated local oscillator signal including the plurality of frames of chirps and the one or more scanning chirps (Ginsburg: Para. 17 “a ramp waveform, also referred to as a saw-tooth waveform, is used to generate a signal with linearly varying frequency in the time domain.”  See also Paras. 31 & 51).  
In the same field of endeavor, Gulden teaches “In the two arrangements according to FIG. 7 and FIG. 8, the combination of VCO and ramp generator can also be replaced by a DDS module DDS or a PLL (Phase Locked Loop) synthesizer PLL that directly generates a linearly rising frequency signal.”  
Thus, one of ordinary skill understands that simply substituting a VCO and modular, namely ramp generator, with a synthesizer that digitally controls an oscillator is a predicable result.  The trade off is that the former is more cost effective (cheaper) whereas the latter is more precise.  
As to claim 17, Ginsburg in view of Shirakawa and Gulden teaches the radar system of claim 16, wherein the second processing unit is coupled to the ramp generator and configured to update the starting frequency used by the ramp generator (Ginsburg: Fig. 4 item 432, Para. 31 “a transmitter start time, etc.”).  
Claims 18 – 19 are rejected under 35 U.S.C. 103 as being obvious over Ginsburg in view of Shirakawa and Gulden and in further view of Roger (US 2019/0129002).
As to claim 18, Ginsburg in view of Shirakawa and Gulden teaches the radar system of claim 16 wherein the local oscillator, the ramp generator, the at least one reception channel and the first processing unit are integrated in a monolithic microwave integrated circuit, wherein second processing unit is integrated in a further integrated circuit, and wherein the MMIC and the further integrated circuit are connected by a communication link for transmitting the digital signal and respective metadata from the MMIC to the further integrated circuit (Fig. 4 items 432, 428 and 426.  Items 423 and 428 are shown separate and uncoupled. Also, Para. 29 states that SPI communication link is item 426).  
Note that the instant written description of Applicant’s invention is not directed to any knowledge as to how to manufacture an MMIC, thus presumably Applicant is relying on knowledge already known in the field as it relates specifically to MMIC in and of itself.
In the same field of endeavor, Roger teaches a MMIC circuitry comprising transmit channels, receive channels, local oscillator and ramp generator.  See Roger Paras. 25 – 35.  
In view of the teachings of Roger, it would have been obvious to apply MMIC circuity to circuitry as taught by Ginsburg in view of Shirakawa and Gulden in order to improve manufacturer costs and lessening space constraints.  
As to claim 19, Ginsburg in view Shirakawa, Gulden and Roger teach the radar system of claim 18, further comprising: a further connection between the MIMC and the further integrated circuit, wherein the second processing unit is configured to update the starting frequency used by the ramp generator via the further connection (Id. see also Ginsburg Para. 30.  The control module 428, timing engine 432 and processing unit 306 communicate via SPI item 426).  
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Ginsburg in view of Shirakawa
As to claim 11, Ginsburg in view Shirakawa teaches the method of claim 6, wherein the digital signal includes N subsequences corresponding to the N chirp positions of the frame, each subsequence including M samples; and wherein detecting the one or more radar targets includes: calculating an NxM Range-Doppler-Map including M Range Fourier Transforms and N Doppler Fourier Transforms; and detecting the one or more radar targets includes based on the NxM Range-Doppler-Map (Ginsburg: Para. 52 “frequency map” see also Para. 75 “one FFT per time duration.”).  
Ginsburg does not specify an FFT across fast time (range) and an FFT across slow time (Doppler).  
Rao (US 2018/0172813) teaches “Potential objects are detected by considering peaks in the range-Doppler-angle cubes. The information regarding the potential objects may then used for application specific processing such as object tracking, rate of movement of objects, direction of movement, etc. (Para. 21).”
One of ordinary skill understands that having the extra dimension Doppler in addition to range improves the resolution or separation of targets thus motivating one of ordinary skill to take and FFT across both range and Doppler in order to create a range-Doppler matrix for even more resolution a third FFT across the antenna dimension.  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, Ginsburg was modified by Shirakawa in order to increase detection time, so it would not make sense to now modify Ginsburg and Shirakawa to include a pause.

Conclusion
  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648